   Case 2:19-cv-00159-JTN-MV ECF No. 9 filed 09/09/19 PageID.24 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT


                             WESTERN DISTRICT OF MICHIGAN
                                    Northern Division


RICHARD J. HILL,                            )
                                            )                       Case No.: 2:19-cv-159
               Plaintiff,                   )
                                            )                       U.S. DistrictJudge:
       V.
                                            )                       Hon.Janet T. Neff
                                            )
JUSTIN WONCH,etal.                          )                       U.S. Magistrate Judge:
                                            )                       Hon. Maartin Vermaat
               Defendants.                  )


   AFFIDAVIT OF COUNSEL IN SUPPORT OF ENTRY OF DEFAULT AS TO
 DEFENDANT TUSTIN WQNCH AND ENTRY OF DEFAULT AS TO DEFENDANT
                         TUSTINWONCH

            AFFIDAVIT OF COUNSEL IN SUPPORT OF ENTRY OF DEFAULT


       I,Phillip B. Toutant,swear or affirm to the truth ofthe following under the penalty of

perjury:


       1.      I am counsel ofrecord for Plaintiff Richard J. Hill in the above-captioned matter

and have personal knowledge ofthe facts stated herein.

       2.      I filed the Complaint and Jury Demand in the above-captioned case on August 12,

2019. SeeECF 1.

       3.      The Court issued a Summons as to DefendantJustin Wonch on August 13,2019.

See ECF 5.


       4.      Defendant Wonch was served via personal service on August 15,2019.See ECF 6.

       5.      Pursuant to Fed. R. Civ.P.12(a)(l)(A)(i), Defendant Wonch was required to

serve an answer or otherwise defend in this case on or before September 5,2019.
   Case 2:19-cv-00159-JTN-MV ECF No. 9 filed 09/09/19 PageID.25 Page 2 of 2



       6.      To date, Defendant Wonch has failed to serve an answer or otherwise defend in

this case.


       7.      Therefore, I respectfully request that the Clerk enter a default as to Defendant

Wonch.


       8.      Further affiant sayeth not.


                                                     Phillip B. Toutant

                                                     Subscribed and sworn to before me on this
                                                     9th day ofSeptember, 2019



                                                     Ljubi* Ghiardi, Notary Public
                                                     State of Michigan, County of Marquette
                                                     My Commission expires: April 15, 2022


                                    ENTRY OF DEFAULT


       It appears from the record that the following Defendant failed to plead or otherwise

defend in this case as required by law.

               Name:

                              Justin Wonch


       Therefore, default is entered against the Defendant as authorized by Federal Rule of Civil

Procedure 55(a).




                                                     Clerk ofthe District Court




                                                2
